t c memo united_states tax_court mark devries petitioner v commissioner of internal revenue respondent caroleen devries petitioner v commissioner of internal revenue respondent docket nos filed date mark devries and caroleen devries pro_se donna f herbert for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in and additions to tax in petitioners’ federal income taxes for through and including years at issue as follows mark devries year deficiency additions to tax sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number caroleen devries additions to tax_year deficiency sec_6651 sec_6651 sec_6654 dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure big_number respondent determined that petitioner mark devries mr devries was liable for additions to tax under sec_6651 f for fraudulent_failure_to_file a timely income_tax return fraudulent_failure_to_file and alternatively under sec_6651 for failure_to_file a return timely late filing and sec_6651 for failure_to_pay_tax late payment respondent further determined that petitioner caroleen devries mrs devries was liable for late-filing and late-payment additions to tax respondent also determined that petitioners were liable for the years at issue for additions to tax under sec_6654 for failure to pay estimated_taxes estimated_tax addition 1all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated after concessions the issues to be decided include whether mr devries is liable for the fraudulent_failure_to_file additions to tax under sec_6651 we hold that he is liable we therefore do not need to decide alternatively whether he is liable for the late-filing and late-payment additions to tax we are also asked to decide whether mrs devries is liable for the late-filing and late-payment additions we hold that she is liable finally we are asked to decide whether petitioners are liable for the estimated_tax additions under sec_6654 we hold that petitioners are liable findings_of_fact some of the facts have been stipulated the stipulated facts and accompanying exhibits are incorporated by this reference and the facts are so found the court admitted additional facts and exhibits into evidence from petitioners and respondent which are incorporated by this reference petitioners resided in bakersfield california when they filed the petition general background of petitioners petitioners were teenagers when they met in a church and have been married for over years they have four children two of whom still lived with them during the years at issue mr devries the brother of two older sisters and son of a general contractor started as a plumber after graduating from high school he continued working as a plumber and developed a profitable business mr devries considered himself self- employed during the years at issue he had the title of president and agent for service of process of devries mechanical inc the company he controlled the operations of his business he bid the plumbing jobs for his business the bids consisted primarily of small commercial plumbing installations mr devries was paid for his plumbing jobs directly he was paid mostly with checks that he personally deposited with a bank mr devries continued his plumbing work after he dissolved the company sometime after date mr devries gave money to mrs devries for her to pay her personal expenses as well as the family_expenses including food gasoline utilities and property taxes mrs devries paid these expenses through a personal banking account mr devries funded the family’s personal banking account from a business account petitioners and their family lived a comfortable lifestyle they owned a home at meacham road in bakersfield california meacham road house for a decade before selling it in for dollar_figure petitioners received a net amount of dollar_figure from the house sale the next year petitioners purchased a house on 21st 2mr devries could not recall if he owned percent of the company the company’s federal_income_tax returns for and show that mr devries and mrs devries each owned percent of the company mr devries’ brother-in-law indicated at trial that mrs devries was also a director of the company street 21st street house also in bakersfield through a_trust called sunset investment_trust sunset trust petitioners provided some or all of the approximately dollar_figure sunset trust used to purchase the 21st street house mr devries supervised and performed parts of an extensive remodeling of the 21st street house his remodeling efforts included expanding the garage and kitchen and adding a second floor mrs devries participated in the remodeling too she selected the colors and chose the tile and flooring petitioners provided some or all of the funds sunset trust used to remodel the 21st street house the building permit showed that the estimated improvements cost dollar_figure the property_tax assessor increased the value of the 21st street house by dollar_figure as a result of the remodeling petitioners and their family resided in the 21st street house after the remodeling mrs devries’ sister sharon married ted pierce mr pierce sometime after petitioners were married mr pierce attended college as an accounting major worked for an accountant and then went into business on his own mr pierce started working with mr devries after he was on his own during the years at issue mr devries and mr pierce owned and rented small apartment buildings through a partnership 3a local bakersfield newspaper described the remodeling as a massive undertaking that nearly doubled the size of the home adding big_number square feet to the big_number square-foot home they evenly split the income and expenses from the properties the income and expenses of the joint rentals are reflected in schedules e mr pierce filed with tax returns for and tax returns and payments petitioners filed federal_income_tax returns and paid taxes for approximately years mr pierce prepared petitioners’ tax returns for years up to and including but stopped when mr devries asked him to stop mr devries stopped filing tax returns for at least six years after getting in touch with other people who had advocated not filing returns petitioners did not report income and made no estimated_tax payments for the years at issue years after he stopped filing tax returns in approximately mr devries told a local newspaper in that after studying the code he learned that all withholding is voluntary he further stated that he had stopped withholding income taxes from his employees’ paychecks about two or three years previously 4mr devries received schedules k-1 issued from hys investments also showing rental income for and the court has not received information about the operations partners or finances of hys investments beyond the schedules k-1 5respondent has established and we find that mr devries’ taxable_income for the years at issue was dollar_figure dollar_figure and dollar_figure respectively respondent has established and we find that mrs devries’ taxable_income for the years at issue was dollar_figure dollar_figure and dollar_figure respectively in mr devries filed a purported income_tax return for the taxable_year showing zero income mr devries included an explanation listing various arguments deemed frivolous by this court and other courts he did so despite having been recently convicted of the crime of tax_evasion as we discuss below mr devries maintained this meritless position at trial stating that he had no self-employment_income and was not engaged in a trade_or_business the company filed income_tax returns for the years ending date and its returns reflect dollar_figure of wages paid to mrs devries in for her duties as director and shareholder and zero wages paid to mr devries in those years trusts and planning activities mr devries continued his plumbing work after dissolving the company and he began certain planning activities with his personal and professional assets an entity called dmi mechanical inc was formed but never used as mr devries decided to use trusts for his planning activities through word of mouth mr devries found a guy out of fresno to form his trusts mr devries paid him a couple grand even though he was not an attorney because everybody had trusts and t rusts were formed all day mr devries formed at least two trusts as mentioned previously sunset trust purchased and remodeled the 21st street house with funds mr devries provided at mr devries’ request mr pierce agreed to be trustee of the sunset trust mr pierce did not know the terms of the trust never saw any trust documents and was trustee in name only sunset trust did not file tax returns mr pierce testified that mr devries was the sunset trust even though petitioners’ children were the beneficiaries mr pierce also served as trustee for the magnum trust which held mr devries’ commercial building on r street in bakersfield california r street property the r street property had the address of the company as well as other tenants as with the sunset trust mr pierce did not know the terms of the trust never saw trust documents and was trustee in name only mr pierce testified that mr devries paid for the r street property and was the true owner of that property 6mr devries seems to have formed more than two trusts mr devries’ lawsuit in the california superior court kern county against internal_revenue_service revenue_officer douglas g mcdonald and revenue_agent fred chynoweth includes as plaintiffs dmi mechanical magnum property management sunset investment and tige equipment each of which is described as an unincorporated association audit examination revenue_agent fred chynoweth ra chynoweth a longtime employee of the internal_revenue_service irs and experienced revenue_agent conducted petitioners’ audit examinations after learning that petitioners had not filed federal_income_tax returns for the years at issue ra chynoweth was unable to communicate directly with petitioners during the examination despite repeated irs efforts to contact petitioners at one point ra chynoweth went to mr devries’ office and spoke through the door to a man who refused to open the door but said that mr devries was not present ra chynoweth left a card for mr devries but never received a call or a letter from mr devries in response ra chynoweth also issued a summons to mr devries who did not comply with the summons and never provided ra chynoweth any records beyond nonresponsiveness petitioners also made efforts to obstruct the irs audit petitioners’ representative and attorney milton h baxley ii mr baxley sent letters to the institutions to which ra chynoweth issued summonses 7a jury convicted mr baxley of two counts of violating a district_court order enjoining him from promoting selling or advising individuals as to certain federal tax matters and the irs mr baxley consequently was sentenced to months in prison and a dollar_figure fine he was connected with american rights litigators also known as guiding light of god ministries an organization headed by eddie ray kahn that promoted a tax_fraud scheme petitioners authorized both mr baxley and mr bryan malatesta on forms attached to each of the letters to represent them for the years through the letters stated that the relevant irs summons was unauthorized by statute the code has not been enacted as positive law the irs is not an agency of the united_states government and the institution will be held liable if the requested documents are released without court order mr devries and the irs were each sent a courtesy copy of each of the letters later that year mr devries’ son jason henry devries sent an invoice for dollar_figure million to ra chynoweth billing the revenue_agent for_the_use_of purportedly copyrighted property attached to the bill were the two alleged copyright violations the first was an irs summons to mr devries as president of the company regarding tax years through the second was a letter from ra chynoweth to brandon mojarro mr mojarro reqesting information about whether mr mojarro rented a house to mr devries during the examination mr devries also made a freedom_of_information_act foia request for ra chynoweth’s personnel file mr devries filed a lawsuit in the california superior court kern county against irs revenue_officer douglas mcdonald and ra chynoweth in mr devries alleged interference with contractual relations libel slander nuisance intentional and negligent infliction of emotional distress trespass conspiracy and imposition of a constructive trust mr devries sought over dollar_figure million in damages plus significant punitive_damages and injunctions he caused ra chynoweth to be served with the lawsuit by a process server at his personal_residence mr devries’ lawsuit was eventually dismissed ultimately petitioners’ efforts to derail ra chynoweth’s investigation failed petitioners produced no documentation to ra chynoweth during the course of his examination and in the absence of cooperation ra chynoweth gathered information to complete his audit ra chynoweth identified details of petitioners’ finances by bank account summonses record searches escrows information returns processing irp transcripts and other means ra chynoweth calculated petitioners’ net taxable deposits from petitioners’ accounts at san joaquin bank and dean witter he calculated their community rental income_interest income and dividend income for the years at issue ra chynoweth calculated petitioners’ community other income by reference to bank_deposits for and and by estimating how much petitioners expended for the improvements on the 21st street house in he further calculated their capital_gain income 8see discussion of the lawsuit supra note identified their taxable ira_distributions and noted mrs devries’ wages reported by the company in ra chynoweth used the information he compiled to prepare a community_property allocation and substitutes for returns sfrs for petitioners for the years at issue including sec_6020 certifications for those sfrs criminal investigation and conviction mr devries’ pattern of nonfiling eventually caused him to be indicted by a federal grand jury on three counts of income_tax evasion under sec_7201 for taxable years through the three years immediately after the three years at issue the indictment alleged that mr devries had not filed a tax_return since it cited affirmative acts of evasion including using false employer identification numbers eins using various individuals and business entities including trusts to conceal his income running his income through trust entities laundering money through bank accounts and participating in various avoidance measures the indictment specified that mr devries controlled dmi mechanical inc and the company and was compensated so as to avoid irs detection the indictment also addressed the purchase of the 21st street house by the sunset trust which was paid for with cash approximately money orders purchased at various united_states post offices and checks after a jury trial mr devries was convicted on all three felony charges he was awaiting sentencing at the time of the trial in this case deficiency notices and trial respondent determined deficiencies in and additions to each petitioner’s federal income taxes petitioners timely filed petitions with this court for redetermination opinion in these consolidated cases petitioners challenge respondent’s determinations that two married individuals inappropriately or fraudulently failed to file returns or pay taxes mr devries started his plumbing work after high school and ran a successful operation for many years including the years at issue nevertheless he and mrs devries stopped filing tax returns and paying taxes for a number of years even now after his criminal conviction mr devries has filed a return based on frivolous positions at trial mr devries called no witnesses and offered no evidence he repeatedly asserted that he could not remember information about the years at issue his elusive self-serving testimony fell in sharp contrast to ra chynoweth’s helpful description of his audit process and creation of the sfrs 9respondent has since conceded some of the dividend and capital_gain income set forth in the deficiency notices we begin by considering whether mr devries’ failure_to_file federal_income_tax returns was fraudulent under sec_6651 we then decide whether mrs devries is liable for the additions to tax for late filing and late payment finally we decide whether petitioners are liable for the estimated_tax additions ultimately we decide all issues in favor of respondent a fraudulent_failure_to_file returns petitioners did not file timely federal_income_tax returns for the years at issue in fact the record reflects that petitioners as of the trial date have yet to file their returns for the years at issue individuals whose gross_income exceeds certain levels for a taxable_year however are required to file an income_tax return sec_6012 if an individual fraudulently fails to file an income_tax return the commissioner may impose an addition_to_tax of up to percent sec_6651 we must determine whether mr devries’ failure_to_file timely was fraudulent within the meaning of sec_6651 fraud is an intentional wrongdoing designed to evade tax known or believed to be owing 796_f2d_303 9th cir affg tcmemo_1984_601 79_tc_888 in determining whether a taxpayer’s failure_to_file is fraudulent we consider the same elements that are considered in imposing the fraud_penalty under sec_6663 102_tc_632 those two elements of fraud are the existence of an underpayment and fraudulent intent with respect to some portion of the underpayment see 94_tc_654 the commissioner has the burden of proving fraud by clear_and_convincing evidence sec_7454 rule b clayton v commissioner supra pincite the existence of fraud is a question of fact to be resolved upon consideration of the entire record 96_tc_858 affd 959_f2d_16 2d cir 69_tc_391 fraud is never presumed and must be established by independent evidence that establishes fraudulent intent 55_tc_85 53_tc_96 fraud may be proven by circumstantial evidence because direct evidence of the taxpayer’s fraudulent intent is seldom available 80_tc_1111 67_tc_181 affd without published opinion 578_f2d_1383 8th cir the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 99_tc_202 56_tc_213 otsuki v commissioner supra pincite we review mr devries’ course of conduct in considering the second element fraudulent intent before focusing on the underpayment courts have developed several indicia or badges_of_fraud from which the requisite fraudulent intent can be inferred they include failing to file income_tax returns understating income failing to maintain adequate_records concealing income or assets failing to cooperate with tax authorities asserting frivolous arguments and objections to the tax laws lack of credibility in testimony and failing to make estimated_tax paymentsdollar_figure see bradford v commissioner supra pincite 91_tc_874 86_tc_1253 this list is nonexclusive niedringhaus v commissioner supra pincite no single factor is necessarily sufficient to establish fraud the existence of several indicia however may constitute persuasive circumstantial evidence of fraud see 92_tc_661 we now address which badges_of_fraud are present here failing to file income_tax returns a taxpayer’s filing of income_tax returns in prior years is evidence that the taxpayer was aware of his or her obligation to file returns id pincite see also stalker v commissioner tcmemo_1981_544 petitioners filed federal_income_tax returns and paid taxes for almost years after petitioners embarked 10we address petitioners’ failure to pay estimated_tax payments infra under the subheading estimated_tax additions on a course to avoid disclosing and paying their federal tax_liability they did not file a timely federal_income_tax return for at least six years failure_to_file income_tax returns even over an extended period of time does not per se establish fraud 75_tc_1 coulter v commissioner tcmemo_1992_224 an extended pattern of failing to file income_tax returns however may be persuasive circumstantial evidence of fraud 544_f2d_883 5th cir affg tcmemo_1975_368 grosshandler v commissioner supra pincite coulter v commissioner supra further when a taxpayer’s failure_to_file for several years is viewed in light of his or her previous filing of income_tax returns for prior years the taxpayer’s nonfiling weighs heavily against him or her because the taxpayer is aware of the requirement 84_tc_405 mr devries claimed that he forgot whether he filed income_tax returns for the years at issue this response is implausible and unacceptable petitioners had a history of filing returns and paying taxes yet they failed to file a timely income_tax return for each of the years at issue and the three subsequent years indeed mr devries specifically asked mr pierce to stop preparing his individual returns even though mr pierce prepared corporate_income_tax returns for the company for and dollar_figure mr devries was indicted by a federal grand jury on three counts of violations of sec_7201 income_tax evasion for the three years after the three years at issue respondent contends and we are persuaded that mr devries’ pattern of failing to file is indicative of mr devries’ fraudulent intent to evade tax_liability understating income consistent failure to report substantial amounts of income over a number of years is standing alone highly persuasive evidence of fraudulent intent see temple v commissioner tcmemo_2000_337 affd 62_fedappx_605 6th cir see also 348_us_121 mr devries failed to report taxable_income over a 3-year period exceeding dollar_figure respondent argues and we agree that his failure to report such substantial income is an indication of fraud failing to maintain adequate_records a taxpayer’s destruction of books_and_records of his or her income-producing activity further demonstrates a willful attempt to defeat and evade taxes 317_us_492 223_f3d_642 7th cir affg tcmemo_1999_171 mr devries failed to provide books_and_records for any of his income-producing activities for 11mr devries signed one of those two returns the years at issue when asked if he kept records mr devries testified i would say yes during that time period when asked if he provided those records to his return preparer he testified i would have if i kept it at the time of trial however mr devries had no records of his income during the years at issue furthermore he had no recollection of his income his employees payments by others into his trusts or other financial matters he simply stated that it was a long time ago and he could not remember we find that mr devries’ failure to maintain existing records coupled with his alleged inability to recollect significant information suggests that he sought to conceal his income and fraudulently evade his income_tax liabilities for the years at issue concealing assets concealing assets or income is also an indicium of fraud bradford v commissioner f 2d pincite recklitis v commissioner supra pincite respondent contends and we agree that petitioners took affirmative steps to conceal their income and assets through the use of trusts as nominees a nominee is an entity or individual who holds bare_legal_title to assets owned by another entity or individualdollar_figure see 12respondent is entitled to take collection action against a nominee to collect the outstanding tax_liabilities of the taxpayer who transferred the assets to the nominee see g m leasin429_us_338 continued 211_f3d_280 5th cir criner v commissioner tcmemo_2003_328 beck v commissioner tcmemo_2001_270 placing title to assets in the name of nominees evidences a taxpayer’s fraudulent intent see leggett v commissioner tcmemo_1999_100 affd without published opinion 221_f3d_1357 11th cir mr devries created the sunset trust when he and his wife purchased the 21st street house he also created the magnum trust to hold his r street property mr devries named his brother-in-law mr pierce as trustee of both trusts mr pierce testified credibly that petitioners owned the properties he was trustee in name only and he performed no duties as trustee petitioners maintained control of the properties and used the trusts as their nominees to conceal their assets by way of example they substantially remodeled the 21st street house allegedly owned by the sunset trust before moving into their new home mr devries’ use of the trusts as nominees demonstrates his fraudulent intent to evade the assessment and payment of his federal tax_liabilities for the years at issue failing to cooperate with tax authorities we next consider petitioners’ level of cooperation with respondent failure to cooperate with the irs is an indicium of continued criner v commissioner tcmemo_2003_328 fraud bradford v commissioner supra pincite 91_tc_874 petitioners did not cooperate with respondent’s investigations in fact petitioners went to great lengths to impede respondent’s investigations and to deter ra chynoweth petitioners did not meet with respondent respond to his summons or provide any documentation when respondent issued summonses to various institutions with respect to petitioners’ records petitioners’ authorized representative mr baxley sent intimidating letters to those institutions petitioners’ son also sent an invoice to ra chynoweth for alleged copyright infringement mr devries filed a foia request for ra chynoweth’s personnel file he filed a lawsuit against ra chynoweth and irs revenue_officer douglas mcdonald making outrageous claims and seeking injunctions and millions in damages mr devries had ra chynoweth served with process at his home respondent argues and we agree that mr devries’ actions demonstrate an intent to impede respondent’s examination and investigation we find that petitioners failed to cooperate with respondent’s agents and their efforts to hamper his investigation are further indicia of fraudulent intent asserting frivolous arguments petitioners relied on frivolous and meritless arguments to impede respondent’s investigation and they assert frivolous arguments to support their position that they do not owe taxes during ra chynoweth’s investigation mr devries caused his agent to send frivolous correspondence to witnesses and the revenue_agent mr devries told a local newspaper that after studying the code he learned that all withholding is voluntary petitioners asserted in their pretrial memorandum that they were not required to file because they had no self-employment earnings despite mr devries’ criminal conviction for tax_evasion he filed a frivolous purported income_tax return for the taxable_year with the irs mr devries’ purported return listed all zeros and included a disclosure statement with frivolous arguments mr devries continued to argue these frivolous positions at trial tax_protester arguments may not be evidence of fraud in and of themselves but they may be indicative of fraud if made in conjunction with affirmative acts designed to evade paying federal_income_tax see kotmair v commissioner t c pincite1 fleischner v commissioner tcmemo_1995_389 petitioners took or made affirmative acts designed to evade their tax_liability these affirmative acts include failing to file income_tax returns failing to maintain adequate_records concealing assets failing to make estimated_tax payments for the years at issue and failing to cooperate with tax authorities accordingly we find that mr devries’ frivolous arguments support a finding of fraud lack of credibility of mr devries’ testimony a taxpayer’s lack of credibility inconsistent testimony or evasiveness is a factor in considering fraud 743_f2d_309 5th cir affg tcmemo_1984_25 mr devries’ extraordinary forgetfulness with respect to relevant information including significant life events suggests a lack of credibility and evasiveness feigning that he could not remember filing a tax_return because it was so long ago strains common sense his testimony and demeanor suggest fraud underpayment respondent has satisfied the second element of fraudulent_failure_to_file by demonstrating the many badges_of_fraud present here we hold that respondent also has proven petitioners’ underpayments for the years at issue petitioners produced no records during the examination for the years at issue consequently respondent resorted to third-party information including summoned bank records information from the kern county assessor’s office and other sources congress authorized the commissioner’s estimation of income by any reasonable method especially where a taxpayer fails to file returns and refuses to cooperate see 54_tc_1530 citing 319_us_503 if a taxpayer provides no records the commissioner may reconstruct income on indirect evidence see holland v united_states u s pincite respondent introduced into evidence account records from san joaquin bank and dean witter bank_deposits are prima facie evidence of taxable_income see parks v commissioner t c pincite respondent provided tax returns of the company copies of schedules k-1 issued to mr devries by hys investments and copies of various real_estate documents respondent also introduced into evidence a copy of the irp transcript for each year at issue showing income to petitioners from third-party information returns mr devries confirmed that he was a self-employed plumber in the years at issue respondent has met his burden_of_proof we reject mr devries’ reliance on 596_f2d_358 9th cir revg 67_tc_672 to argue that respondent has failed to meet his burden respondent connected mr devries with income-producing activities and introduced evidence that petitioners received unreported income see id pincite we further reject mr devries’ argument that respondent’s deficiency notices are time barred generally tax imposed by the code must be assessed within three years after the return is fileddollar_figure sec_6501 if no return is filed the tax may be assessed at any time however sec_6501 the bar of the limitations_period is an affirmative defense and the party raising the defense must specifically plead and prove it rule sec_39 sec_142 119_tc_140 to prove this defense petitioners must establish the filing_date of the returns and that respondent assessed the relevant amounts after the 3-year period for assessment see hoffman v commissioner supra pincite petitioners have not proven that they filed returns for the years at issue and mr devries even testified that he did not recall whether he filed returns for those years petitioners have failed to prove their defense we further reject petitioners’ argument that the deficiency_notice cannot contain adjustments for rental income unless respondent first completes a partnership-level proceeding even if the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 procedures apply to hys investments respondent may still conform mr devries’ return to the partnership return without conducting a partnership 13references in the code to tax generally include additions to tax additional_amounts and penalties see sec_6665 we therefore apply the limitations provisions of sec_6501 to decide whether the deficiencies and the additions to tax were timely assessed 14the parties have not shown whether hys investments is subject_to the tefra partnership procedures or excepted as a small_partnership under sec_6231 proceeding see sec_6222 respondent did not make adjustments to any partnership items we also reject petitioners’ argument that respondent’s deficiency_notice and additions to tax cannot stand because respondent omitted evidence of the minimum filing amounts for the years at issue we take judicial_notice that individuals who were married_filing_separately were required to file a tax_return for each of the years at issue if their gross_income exceeded dollar_figure dollar_figure and dollar_figure respectively for those years see 77_tc_324 respondent has established and we find that each petitioner had gross_income far in excess of the filing_requirements for each of the years at issue finally we note that petitioners made but failed to argue or support a frivolous allegation that the person who issued the deficiency notices lacked authority it is well established that the secretary or_his_delegate may issue deficiency notices sec_6212 sec_7701 a i see 118_tc_162 petitioners’ legal arguments all fail petitioners also claim that all income was in their trusts and that they had no income during the years at issue but offer us no factual or legal support we sustain respondent’s income_tax determination for each petitioner for each year at issue we further find that respondent has satisfied his burden_of_proof with respect to mr devries’ underpayment_of_tax for the fraudulent_failure_to_file additions to tax summary of fraudulent_failure_to_file many badges_of_fraud upon which this court customarily relies are present here considering all of the facts and circumstances we find that respondent has proven by clear_and_convincing evidence that mr devries’ failure_to_file income_tax returns for the years at issue was fraudulent accordingly mr devries is liable for the sec_6651 additions to tax for the years at issue we therefore need not address whether he is liable for the late-filing and late-payment additions we do however consider whether mrs devries is liable for these additions to tax b failure_to_file and failure to pay respondent determined that mrs devries is liable for the late-filing and late-payment additions petitioners failed to assign error in the petition regarding these additions to tax so they are deemed conceded see rule b respondent has no obligation to satisfy a burden of production with respect to a penalty or addition if petitioners do not assign error to his determination see 127_tc_200 affd 521_f3d_1289 10th cir 118_tc_358 although they are deemed conceded we briefly address these additions the late-filing addition_to_tax is imposed for failure_to_file a tax_return on or before the specified filing_date unless it is shown that such failure is due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 the commissioner has the burden of production with respect to additions to tax sec_7491 116_tc_438 to meet this burden the commissioner must produce sufficient evidence establishing that it is appropriate to impose the additions to tax see id pincite if the commissioner meets his burden then the taxpayer bears the burden of proving that the late filing or nonfiling was due to reasonable_cause and not willful neglect id pincite respondent satisfied his burden of production by introducing evidence showing that petitioners did not file their income_tax returns for the three years at issue mr devries testified that he did not recall whether he filed returns for the years at issue he could not recall when he stopped filing petitioners have not demonstrated that they filed income_tax returns or that they failed to do so for good reason mrs devries has not proven that her failure_to_file is due to reasonable_cause and not due to willful neglect we sustain respondent’s determination that mrs devries is liable for the late-filing additions to tax we next consider whether mrs devries is liable for the late-payment additions to tax see sec_6651 respondent prepared sfrs under sec_6020 for the years at issue sfrs made by the secretary under sec_6020 are treated as the returns filed by the taxpayer for purposes of determining whether the sec_6651 addition_to_tax applies sec_6651 wheeler v commissioner supra pincite the commissioner must introduce evidence that an sfr satisfying the requirements of sec_6020 was made if he relies on an sfr to assert the failure to pay addition see 120_tc_163 respondent introduced into evidence sec_6020 certifications and ra chynoweth credibily testified that he properly prepared sfrs and the required_documentation he further testified that slightly modified versions of his reports were attached to the deficiency notices issued to petitioners we find that ra chynoweth properly prepared sfrs and that mrs devries has not paid the tax duedollar_figure she also has not established 15petitioners cite 127_tc_200 affd 521_f3d_1289 10th cir to support their position that respondent may not assess penalties under sec_6651 the facts of this case are different from those in wheeler where the commissioner provided significantly less evidence regarding the sfr that her failure to timely pay was due to reasonable_cause and not willful neglect accordingly she is liable for the late- payment additions c estimated_tax additions finally we consider respondent’s determination that each petitioner was liable for an estimated_tax addition under sec_6654 for each year at issue a taxpayer generally has an obligation to pay estimated income_tax for a particular year only if he or she has a required_annual_payment for that year sec_6654 the required_annual_payment is equal to the lesser_of percent of the tax shown on the individual’s return for that year or if no return is filed percent of the tax for such year or percent of the tax_shown_on_the_return if the taxpayer filed a return for the immediately preceding tax_year sec_6654 wheeler v commissioner supra pincite petitioners failed to file individual federal_income_tax returns for any of the years at issue respondent provided petitioners’ federal_income_tax return for the year immediately preceding the years at issue petitioners had a required_annual_payment for each of the years at issue but did not make any estimated_tax payments petitioners failed to present any evidence to contradict respondent’s determination and none of the statutory exceptions under sec_6654 applies petitioners are therefore liable for the estimated_tax addition under sec_6654 for each of the years at issuedollar_figure d conclusion we have considered petitioners’ other arguments and to the extent they are not addressed we find them to be irrelevant moot or meritless to reflect the foregoing and the concessions of the parties decisions will be entered under rule 16the failure to make estimated_tax payments is also a badge of fraud evidencing the taxpayer’s fraudulent intent 796_f2d_303 9th cir affg tcmemo_1984_601 102_tc_632
